EXHIBIT 10.2

 

[CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION]

 



MANAGEMENT SERVICES AGREEMENT

 

THIS MANAGEMENT SERVICES AGREEMENT (“Agreement”), dated to be effective as of
July 21, 2015, is entered into between Black Ridge Oil & Gas Inc., a Nevada
corporation (“Black Ridge”), and Merced Black Ridge, LLC, a Delaware limited
liability company (the “Owner”).

 

RECITALS

 

A.          The Owner engages in the acquisition, ownership and disposition of
minority, non-operator interests in parcels of land intended for oil or gas well
drilling or containing oil or gas well drilling operations in the Williston
Basin (the “Projects”); and

 

B.          The Owner desires to engage Black Ridge to act as the manager to
provide sourcing, evaluation, and day-to-day management services of the Projects
on the Owner’s behalf.

 

In consideration of the premises and the mutual agreements hereinafter set
forth, the Owner and Black Ridge agree as provided herein:

 

ARTICLE I
DEFINITIONS

 

1.1          General Interpretive Principles. Except as otherwise expressly
provided in this Agreement or unless the context otherwise requires, (i) the
terms defined in this Article will have the meanings assigned to them in this
Article and will include the plural as well as the singular, (ii) the use of any
gender in this Agreement will be deemed to include the other gender and (iii)
the word “including” means “including, but not limited to.”

 

1.2          Defined Terms. As used in this Agreement, the following terms have
the following meanings:

 

“Affiliate” means any Person directly or indirectly Controlling, Controlled by,
or under Common Control of such other Person.

 

“Bad Act” is defined in Section 7.2.1.

 

“Black Ridge” is defined in the Preamble.

 

“Confidential Information” is defined in Section 9.1.1.

 

“Control” (including the correlative terms “Controlling”, “Controlled by” and
“under Common Control with”) means possession, directly or indirectly, of the
power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person. Without limiting the effect of the
preceding sentence, control will be deemed to exist (but will not be limited to)
when a Person possesses, directly or indirectly, through one or more
intermediaries (i) in the case of a corporation, 50 percent or more of the
outstanding voting securities thereof; (ii) in the case of a limited liability
company, partnership, limited partnership or venture, the right to 50 percent or
more of the distributions therefrom (including liquidating distributions); or
(iii) in the case of any other Person, 50 percent or more of the economic or
beneficial interest therein.

 



1

 



 

“Direct Expenses” means all third-party costs incurred by Black Ridge that are
directly attributable to providing the Management Services pursuant to this
Agreement.

 

“Disclosing Party” is defined in Section 9.1.1.

 

“LOE” means lease operating expenses charged by operators of Projects to Owner.

 

“Management Services” is defined in Section 2.1.

 

“Operating Account” means a separate bank account established with a financial
institution in the name of, and owned by, the Owner, for which the Owner will
provide the requisite funds pursuant to a budget agreed upon by the Owner and
Black Ridge.

 

“Owner” is defined in the Preamble.

 

“Owner Operating Agreement” is defined in Section 7.3.1.

 

“Project” is defined in the Recitals.

 

“Receiving Party” is defined in Section 9.1.1.

 

“Revenue Account” is defined in Section 2.1.4.

 

ARTICLE II
MANAGEMENT SERVICES

 

2.1Services to be Provided. The Owner hereby retains Black Ridge to perform the
following services (the “Management Services”):

2.1.1.Locate, investigate and analyze potential Project acquisition
opportunities for the Owner, and, on approval of the Owner, negotiate the
acquisition of Projects from well operators or other third parties.

2.1.2.Coordinate the closing and funding of Project acquisitions and, following
the making of such acquisitions, oversee the management and operation of the
Projects, and keep the Owner informed of the progress thereof.

2.1.3.Upon receipt of any notice regarding an Authorization for Expenditure
(“AFE”) for a Project, review the AFE and all supporting documentation, provide
Owner with a timely recommendation as to whether Owner should participate in
such AFE and coordinate Owner’s response to such AFE. Coordinate payments from
Owner’s Operating Account for AFE, Direct Expenses and LOE.

2

 

 

2.1.4.Upon receipt of any payments with respect to the Projects, promptly
deposit such payments into a bank account (the “Revenue Account”) established
with a financial institution in the name of, and owned by, the Owner.

2.1.5.Maintain books of account with respect to all Projects, and provide such
reports and financial information with respect to such Projects as are
reasonably requested by the Owner.

2.1.6.Perform such other functions related to the matters set forth above as may
be authorized by the Owner from time to time, consistent with the provisions of
the Owner Operating Agreement.

2.1.7.Coordinate procurement of well control coverage insurance and such other
insurance as from time to time approved by the Owner for the Projects.

2.2Standard of Care. In performing its duties and obligations under this
Agreement, Black Ridge will act in a commercially reasonable manner and comply
in all material respects with all applicable federal, state, and local laws and
regulations, and will exercise that degree of skill and care consistent with the
degree of skill and care customarily exercised in the industry with respect to
assets similar to the Projects, and that is consistent with prudent industry
standards.

2.3Licensing. In performing its duties and obligations hereunder, Black Ridge
will maintain all state and federal licenses, permits and regulatory approvals
necessary and appropriate for it to perform its responsibilities hereunder, and
will not impair the rights of the Owner in the Projects.

2.4Reporting.

2.4.1.On or before the fifteenth (15th) day of each month, Black Ridge will
provide the Owner the following detailed monthly reports for the preceding
month:



    (i) Cash reconciliation, including reconciliation of the Operating Account
and Revenue Account and substantiation of Servicing Fees payable pursuant to
Section 3.1;             (ii) Direct Expenses, AFE and LOE report setting forth,
on a line-item basis for each Project, the Direct Expenses, AFE and LOE incurred
during the prior month.

 



3

 

 

2.4.2.Black Ridge shall allocate Direct Expenses incurred related to multiple
Projects on a reasonable allocation basis and report such method of allocation
to the Owner.

2.4.3.Black Ridge will maintain on Dropbox (or a similar virtual data site), and
make available to the Owner at all times through the life of each Project, all
documentation and information received or created by Black Ridge with respect to
each Project including AFE history and communications. Upon termination of this
Agreement, Black Ridge will transfer to Owner all information maintained on
Dropbox (or a similar virtual data site) related to the Projects.

2.4.4.Black Ridge will provide (i) within forty-five (45) days after the end of
each interim quarterly accounting period of Black Ridge, unaudited financial
statements of Black Ridge for such period; and (ii) within ninety (90) days
after the end of each fiscal year of Black Ridge, audited financial statements
of Black Ridge for such fiscal year. To the extent Black Ridge makes such
financial statements publicly available on EDGAR, the timely filing of such
statements will be deemed to satisfy the requirements of this paragraph.

2.4.5.Black Ridge will provide additional reporting and information as
reasonably requested by the Owner.

2.4.6.Black Ridge will promptly respond to all inquiries from the Owner.

2.5Regulatory and Tax Matters.

2.5.1.Black Ridge will cause the Owner to execute and file punctually all forms
and reports regarding the ownership and operation of the Projects that are
required by law or regulation.

2.5.2.Black Ridge will provide year-end tax statements as may be required by
state and federal laws, including Forms 1098 and 1099. Any third party expenses
related to such tax statements will be paid by the Owner.

2.5.3.Black Ridge will coordinate filings and cause the Owner to pay real or
personal property taxes to the extent necessary to protect the Projects.

2.6* * *

 

_______________

* * * Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.

 

4

 



 

ARTICLE III
MANAGEMENT FEES AND EXPENSES

 

3.1Management Fees. Subject to Section 7.4, as compensation for the full
performance of its obligations hereunder, Black Ridge will be paid the fees in
the amounts and at the times set forth on Schedule 3.1 hereto (the “Servicing
Fees”), as such schedule may be amended from time to time by written agreement
of the parties.

3.2Expenses.

3.2.1.Black Ridge may request that the Owner pay all Direct Expenses from the
Operating Account to the extent reflected in a budget agreed upon by the Owner
and Black Ridge for each Project or as otherwise set forth in this Agreement.
Black Ridge may request that the Owner pay all AFE and LOE for each Project from
the Operating Account once the Owner has agreed to participate in an AFE for a
Project. Black Ridge will (i) collect invoices from operators and third parties,
(ii) review such invoices for accuracy and completeness, (iii) request that the
Owner process and pay such invoices according to generally accepted accounting
principles and such other controls agreed upon by Black Ridge and the Owner, and
(iv) report such Direct Expenses, AFE and LOE to the Owner through monthly
reports.

3.2.2.Any authorized fees and Direct Expenses advanced by Black Ridge and not
paid from the applicable Operating Account will be billed monthly by Black Ridge
to the Owner. Black Ridge will provide the Owner with invoices and other
information reasonably satisfactory to the Owner to substantiate the amount of
Direct Expenses that Black Ridge has incurred.

3.2.3.All Direct Expenses, AFE and LOE will be paid without mark-up.

3.2.4.All costs and obligations that Black Ridge incurs that are related to its
overhead or the compensation of its employees will be the sole responsibility of
Black Ridge.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

4.1Representations and Warranties of the Owner and Black Ridge. The Owner and
Black Ridge each make the following representations and warranties to each other
as of the date of this Agreement and each is entitled to rely on such
representations and warranties. The representations and warranties set forth in
this Article IV are continuous and will survive the termination or expiration of
this Agreement, unless otherwise agreed to in writing by the parties.

5

 

 

4.1.1.It is now and will continue at all times to be duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
organization and has the power to own its assets and to transact the business in
which it is currently engaged. It is duly qualified to do business as a foreign
entity and is in good standing in each jurisdiction in which it is required by
law and the character of the business transacted by it or properties owned or
leased by it requires such qualification and in which the failure to be so
qualified would have a material adverse effect on its business, properties,
assets or condition (financial or otherwise).

4.1.2.It has the power and authority to make, execute, deliver, and perform its
responsibilities and obligations under this Agreement and all of the
transactions contemplated under this Agreement.

4.1.3.It is not required to obtain the prior consent of any agency in connection
with the execution, delivery, or performance of this Agreement.

4.1.4.The execution, delivery and performance of this Agreement will not violate
any provision of any existing law or regulation or any order or decree of any
court that would have a material adverse effect on its business, properties,
assets or condition (financial or otherwise) or the certificate of incorporation
or bylaws (or similar documents such as partnership or operating agreement, if
applicable) of the entity, or constitute a material breach of any deed to secure
debt, mortgage, indenture, contract or other agreement to which it is a party or
by which it may be bound.

4.1.5.The execution and delivery of this Agreement by it, and the performance by
it of its obligations hereunder, have been duly authorized by all necessary
company actions. This Agreement has been duly executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and to general principles of
equity (whether considered in a proceeding in equity or at law).

4.1.6.There is no litigation or administrative proceeding of or before any
court, tribunal, or governmental body that is currently pending, or, to its
knowledge, threatened against it or any of its properties or with respect to
this Agreement, which, if adversely determined, would reasonably be expected to
adversely affect the transactions contemplated by this Agreement.

4.2Representations and Warranties of Black Ridge. Black Ridge makes the
following representations and warranties to the Owner as of the date of this
Agreement and the Owner is entitled to rely on such representations and
warranties. The representations and warranties set forth in this Article IV are
continuous and will survive the termination or expiration of this Agreement,
unless otherwise agreed to in writing by the parties.

6

 

 

4.2.1.It is duly registered and licensed and will continue to be registered and
licensed as required by the law of each state in which the Projects are located,
or in which its actions or status may otherwise require. In addition, it is in
possession of all licenses, approvals, or authorizations from, or registration
or declaration with, any governmental authority, bureau or agency necessary to
perform its responsibilities and obligations under this Agreement. This
representation and warranty is subject to the terms contained in Section 2.2 of
this Agreement.

4.2.2.It is not subject to any obligation to any third party that will prevent
it from submitting any opportunity to the Owner to acquire one or more Projects
pursuant to the terms of Section 2.6.

ARTICLE V
INSPECTION AND AUDIT

 

The Owner reserves the right, at any time during normal business hours and upon
not less than three days’ prior notice where practicable, at the Owner’s
expense, to inspect and audit any and all books, ledgers, files and records
maintained by Black Ridge in connection with the performance of its obligations
under this Agreement. Black Ridge will make available for review and inspection
by the Owner copies of all books, ledgers, files and records that pertain to a
particular Project or that will enable the Owner to determine the status of each
Project promptly upon request by the Owner. Such documents will be maintained by
Black Ridge in accordance with generally accepted accounting principles,
consistently applied. To the extent practicable, Black Ridge will make the
books of account and other records available to the Owner electronically.

 

ARTICLE VI
INSURANCE

 

Upon request of the Owner, Black Ridge will submit to Owner quotes for the
premiums of (i) an errors and omissions policy of insurance and/or (ii) employee
fidelity insurance coverage, from such insurers and in such amounts as approved
by the Owner in its sole discretion. At the election of Owner in its sole
discretion, Black Ridge shall obtain (i) an errors and omissions policy of
insurance and/or (ii) employee fidelity insurance coverage consistent with such
premium quotes and the costs for such insurance shall be considered a Direct
Expense. If such insurance is obtained upon the request of the Owner, Black
Ridge will cause to be delivered to the Owner a certificate of insurance for
such bond and insurance policies naming the Owner as an additional insured party
to the extent of the Projects managed by Black Ridge and a statement from the
surety and the insurer that such bond and insurance policies shall in no event
be terminated or materially modified without thirty (30) days’ prior written
notice to the Owner.

 



7

 

 

ARTICLE VII
TERMINATION; REMOVAL

 

7.1Termination for Convenience. Either party to this Agreement may terminate
this Agreement by providing the other party with 90 days’ advance written
notice.

7.2Termination for Cause.

7.2.1.Either party may terminate this Agreement immediately due to any of the
following actions by or events regarding the other party: (i) filing a voluntary
petition in bankruptcy; (ii) being adjudicated bankrupt or insolvent;
(iii) filing a petition or answer seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute or law relating to bankruptcy, insolvency or other
relief for debtors, whether federal or state (hereinafter, a “reorganization”);
(iv) entry by a court of competent jurisdiction of an order, judgment or decree
approving a petition seeking a reorganization, to which the other party consents
or acquiesces (as hereinafter defined) or such order, judgment or decree remains
unvacated or unstayed for an aggregate period of 60 days from the date of entry
thereof; (v) seeking, consenting to or acquiescing in the appointment of a
trustee, receiver, conservator or liquidator of or for all or any substantial
part of its assets; or (vi) entry by a court of competent jurisdiction of an
order, judgment or decree finding that the other party or its Affiliates (or an
admission that such party or Affiliate) engaged in gross negligence, willful
misconduct, fraud, bad faith or any criminal activity in connection with the
subject matter of this Agreement (each of the matters listed in this clause
(vi), a “Bad Act”). As used herein, “acquiesces” or “acquiescing” includes the
failure to file a petition or motion to vacate or discharge any order, judgment
or decree providing for the appointment of a trustee, receiver, conservator or
liquidator within the time specified by law.

7.2.2.In addition, the Owner may terminate this Agreement (i) immediately upon
written notice to Black Ridge if Black Ridge liquidates, dissolves, terminates
or suspends its business operations or otherwise fails to operate its business
within the ordinary course, or sells all or substantially all of its assets;
(ii) immediately upon written notice to Black Ridge if any representation,
warranty or statement of Black Ridge made in this Agreement, or in any written
certificate or report delivered by Black Ridge to the Owner in the course of
providing the Management Services, (A) proves to be incorrect in any material
respect as of the date made and (B) with respect to a representation, warranty
or statement in a written certificate or report delivered by Black Ridge, the
Owner reasonably relies to its material detriment upon such representation,
warranty or statement; or (iii) within 30 days of written notice to Black Ridge
of Black Ridge’s failure to perform any of its Management Services or fulfill
any covenant hereunder in the manner or within the time required under this
Agreement, which failure remains uncured after such 30-day period.

8

 

 

7.3Effect of Termination.

7.3.1.Payment of Servicing Fees. Black Ridge will be entitled to * * *. With
respect to the “Management Participation Interest” (as such term is defined in
the Limited Liability Company Agreement of the Owner (the “Owner Operating
Agreement”)) of Black Ridge, the effect of any termination of this Agreement on
such Management Participation Interest will be as set forth in the Owner
Operating Agreement.

7.3.2.Termination for any reason will not release either party from any
liability or obligation that has already accrued as of the effective date of
such termination, or that expressly survives termination of this Agreement, and
will not constitute a waiver or release of, or otherwise be deemed to prejudice
or adversely affect, any rights, remedies or claims that a party may have under
this Agreement or that may arise out of or in connection with such termination.

7.4Appointment of Replacement Manager. Upon the occurrence of any event
described in Section 7.2.2, the Owner may elect, in its sole discretion and
without prejudice to Owner’s right to terminate this Agreement as a result of
such event or otherwise, to continue this Agreement and appoint one or more
replacement managers to manage the Projects and provide the Management Services
hereunder. Selection of any such replacement manager, and the terms and
conditions or such replacement manager’s appointment, will be in Owner’s sole
discretion and, provided that the replacement manager is a third party and not
an Affiliate of the Owner, the Owner will be entitled to offset any fees paid to
the replacement manager against any Servicing Fees payable to Black Ridge
hereunder.

7.5Transition. Upon termination of this Agreement or appointment of a
replacement manager, the Owner and Black Ridge will cooperate fully in
connection with the transfer of servicing responsibilities.

7.6Survival. The provisions of Article I (Definitions), Article IV
(Representations and Warranties), Article V (Inspection and Audit), Article VII
(Termination and Removal), Article VIII (Indemnification) and Sections 2.4.2
(Virtual Access to Records), 9.1 (Confidentiality), 9.2 (Dispute Resolution;
Venue), 9.3 (Governing Law), 9.5 (Entire Agreement; Severability), 9.10 (No
Waiver) and 9.11 (Notices) will survive any termination of this Agreement.

 

ARTICLE VIII
INDEMNIFICATION

 

8.1Indemnification by Black Ridge. Black Ridge will indemnify and defend the
Owner, its directors, officers, employees, managers, equity holders, and agents
and hold them harmless from and against any liability, damage, penalty, fee,
cost, expense or obligation (including reasonable attorneys’ fees and
disbursements) arising from any breach of this Agreement by Black Ridge or from
any other action or omission by Black Ridge in the performance of its duties
hereunder, if such action or omission constitutes gross negligence, recklessness
or misconduct on the part of Black Ridge.

9

 

 

8.2Indemnification by the Owner. The Owner will indemnify and defend Black
Ridge, its directors, officers, employees and agents and hold them harmless from
and against any liability, damage, penalty, fee, cost, expense or obligation
(including reasonable attorneys’ fees and disbursements) arising from any breach
of this Agreement by the Owner or from any other action or omission by the Owner
in the performance of its duties hereunder, if such action or omission
constitutes gross negligence, recklessness or misconduct on the part of the
Owner.

8.3Limitation of Liability. Notwithstanding anything in this Agreement to the
contrary, neither party will have any liability to the other party for any
special, consequential or punitive damages.

8.4Third Party Claims. Black Ridge will immediately notify the Owner if a claim
is made by a third party with respect to (i) this Agreement, (ii) any matter
arising from the Management Services, or (iii) any Project that is the subject
of this Agreement. Black Ridge will propose counsel to defend any such claim and
the Owner will have the right to approve such counsel or direct Black Ridge to
retain counsel of the Owner’s choosing. The Owner will pay all expenses in
connection with the defense of such claim, including counsel fees, and promptly
pay, discharge and satisfy any judgment or decree which may be entered in
respect of such claim, except when the claim results from Black Ridge’s
negligence, misconduct or recklessness.

ARTICLE IX
MISCELLANEOUS

9.1Confidentiality.

9.1.1.Black Ridge covenants and agrees that it will not at any time during the
term of this Agreement, or for a period of two (2) years thereafter, directly or
indirectly use, sell or otherwise disclose Confidential Information (as defined
below) of the other party except in connection with the Management Services and
the Projects. For purposes of this Agreement, “Confidential Information” means
all nonpublic or proprietary information disclosed by the Company to Black Ridge
or its Affiliates, other than information that Black Ridge can demonstrate (i)
is presently a matter of public knowledge, (ii) is or becomes available on a
non-confidential basis from a source that is not known to be prohibited from
disclosing such information or (iii) was legally in the possession of the
parties bound by this provision without obligation of confidentiality prior to
disclosure by the Owner or its Managing Member. The Confidential Information
will be maintained in confidence by Black Ridge using the same degree of care
with which Black Ridge employs with respect to its own confidential information,
but in no event maintained with less than a reasonable standard of care. In the
event that Black Ridge is requested or required by legal or regulatory authority
to disclose any Confidential Information, Black Ridge will promptly notify the
Owner of such request or requirement prior to disclosure so that the Owner may
seek an appropriate protective order or waive compliance with the terms of this
Agreement. If, in the absence of a protective order or other remedy or the
receipt of a waiver by the Owner, Black Ridge or any of its Affiliates is
nonetheless, under the advice of counsel, legally required to disclose
Confidential Information, Black Ridge may, without liability hereunder, disclose
only that portion of the Confidential Information that Black Ridge’s counsel
advises is legally required to be disclosed.

10

 

 

9.1.2.Black Ridge agrees that upon termination of this Agreement, it will
immediately return to the Owner all documents and materials constituting or
containing Confidential Information of the Owner, and Black Ridge will not take
or retain any records reflecting Confidential Information of the Owner, or
copies thereof, whether or not originated by Black Ridge. Notwithstanding the
foregoing, Black Ridge may retain copies of the Owner’s Confidential Information
in accordance with policies and procedures of Black Ridge solely in order to
comply with law, regulation or archival purposes; provided, however, that any
Confidential Information so retained will continue to be Confidential
Information pursuant to the terms of this Agreement and Black Ridge will
continue to be bound by the terms of this Agreement with respect to such
Confidential Information.

9.1.3.Black Ridge agrees that it would be difficult or impossible to measure the
damage to the Owner from any breach by it of the covenants set forth in this
Section 9.1, and that damages to the Owner for any such injury would therefore
be an inadequate remedy for any such breach. Accordingly, Black Ridge agrees
that if it breaches any term of this Section 9.1, the Owner will be entitled, in
addition to and without limitation upon all other remedies it may have, to
obtain injunctive or other appropriate equitable relief to restrain any such
breach without showing or proving any actual damage to the Owner.

9.1.4.Black Ridge, on behalf of itself and its respective Affiliates, hereby
waives the right to seek any equitable relief in connection with a breach by the
Owner of its obligations hereunder or otherwise in connection with the
Management Services, including, without limitation, any rights of rescission and
the right to seek injunctive relief, it being acknowledged by Black Ridge that
the right to seek actual damages shall constitute its sole and exclusive remedy
for such breach, and is fully adequate to compensate Black Ridge for same.

9.1.5.Under this Agreement, the Owner may become privy to information that is
considered material inside information about Black Ridge within the meaning and
intent of applicable securities laws and the rules and regulations promulgated
thereunder. The Owner shall not use any of such information, and shall direct
each of its Affiliates to whom such information is disclosed not to use any of
such information, directly or indirectly, as a basis for any decision to buy,
sell or otherwise deal in any securities in a manner prohibited by U.S. law.

11

 

 

9.1.6.Neither the Owner nor Black Ridge shall issue or publish any press release
or other public communication about the formation, existence or operations of
the Owner without the approval of the Owner and Black Ridge, which consent shall
not be unreasonably withheld and shall be provided promptly following submission
of the proposed press release or other public communication. Notwithstanding the
foregoing, Black Ridge may make all required regulatory filings regarding this
Agreement and the Owner Operating Agreement, without the consent of Owner;
provided, that Black Ridge will use commercially reasonable efforts to provide
the Owner with an opportunity to review any Owner-related disclosures contained
in such filings prior to filing. The foregoing provisions shall not be deemed to
prohibit Black Ridge or the Owner from disclosing summary information related to
the amount of capital invested in the Owner, the performance of the Owner or
general information about the performance of the Owner or its Projects to any of
its investors, prospective investors or lenders. In no event may Black Ridge
disclose the dollar or percentage values of the “Preferred Return” or the
“Management Participation Interest” (as such terms are defined in the Owner
Operating Agreement) or the compensation payable under this Agreement in any
press release or other public communication and, if under the advice of counsel
Black Ridge is legally required to disclose such values in a regulatory filing,
Black Ridge shall use commercially reasonable efforts to seek confidential
treatment thereof and shall disclose only such values that Black Ridge’s counsel
advises is legally required to be disclosed.

9.2Dispute Resolution. Any claim or dispute arising out of or in connection with
this Agreement will be resolved solely though the following procedures:

9.2.1.The parties will attempt in good faith to resolve any dispute arising out
of or relating to this Agreement promptly through negotiation. Either party may
give the other party written notice of any dispute not resolved in the normal
course of business. Within five (5) business days after receipt of such notice,
the parties are required to meet personally at a mutually acceptable time and
place to attempt to resolve the dispute. Each party’s right pursuant to Section
9.1.3 to obtain equitable relief shall not be subject to this Section 9.2.1.

9.2.2.Absent resolution pursuant to Section 9.2.1, the parties hereby submit all
controversies, claims and matters of difference arising under this Agreement to
any court of competent jurisdiction in Minneapolis, Minnesota.

9.2.3.To the fullest extent permitted by law, each party unconditionally waives
any objection to the laying of venue of any such action brought in any such
court, and any claim that any such action has been brought in an inconvenient
forum.

12

 

 

9.2.4.Each party irrevocably agrees to waive trial by jury in any action,
proceeding, claim or counterclaim brought by or on behalf of either party
related to or arising out of this Agreement or the performance of Management
Services hereunder.

9.3Governing Law. The validity, construction and enforceability of this
Agreement will be governed and constructed in accordance with the laws of the
State of Minnesota, without regard to its principles of conflicts of law.

9.4Force Majeure. Notwithstanding anything in this Agreement to the contrary,
Black Ridge will not be liable to the Owner, and the Owner will not be liable to
Black Ridge, for any delay or failure to perform any of its obligations
hereunder due to an act of God, war (whether declared or undeclared), riot,
civil commotion, fire, casualty, strike, boycott, labor dispute, act of any
federal, state or local authority, or for any other similar reason beyond its
reasonable control.

9.5Entire Agreement; Severability. The terms and conditions contained in this
Agreement constitute the entire agreement between the parties hereto with regard
to the subject matter hereof and supersede all previous agreements and
understandings, whether oral or written, between the parties with respect
thereto. No amendment to this Agreement is binding upon any party unless set
forth in a written document which expressly refers to this Agreement and which
is signed and delivered by both parties hereto. If any provision of this
Agreement is held invalid, illegal or unenforceable, it will be severed if the
remaining provisions of this Agreement can reasonably and fairly be given effect
without affecting the legal and economic substance of the transactions
contemplated by this Agreement in a manner adverse to either party. To the full
extent, however, that the provisions of such applicable law may be waived, they
are hereby waived to the end that this Agreement will be deemed to be a valid
and binding agreement enforceable in accordance with its terms.

9.6Independent Contractor. The parties are independent contractors. Nothing
contained in this Agreement or done pursuant to this Agreement will cause either
party to be deemed the agent, partner, or joint venturer of the other party for
any purpose.

9.7Counterparts; Electronic Delivery. This Agreement may be executed in any
number of counterparts, each counterpart constituting an original instrument,
and all such separate counterparts will constitute only one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile, electronic mail or other electronic transmission is
effective as delivery of an original executed counterpart of this Agreement.

13

 

 

9.8Assignment. This Agreement will inure to the benefit of and be binding upon
the successors and assigns of the parties hereto. Black Ridge may not assign,
transfer or delegate its rights or obligations hereunder (including in each case
by operation of law), in whole or in part, without the Owner’s prior written
consent. The Owner may not assign, transfer or delegate its rights and
obligations hereunder (including in each case by operation of law), in whole or
in part, without Black Ridge’s prior written consent, provided that the Owner
may assign its rights and obligations hereunder to any of its Affiliates with
prior written notice to Black Ridge. Any purported assignment, transfer or
delegation in violation of the foregoing will be null and void. Further, any
assignment will not relieve the assigning party of its obligations of
confidentiality hereunder.

9.9Amendments. This Agreement may be amended from time to time by the further
agreement of the parties hereto in a writing signed by both parties.

9.10No Waiver. The failure by a party to exercise or any delay in exercising any
right under this Agreement or by law does not constitute a waiver of the right
or remedy or a waiver of other rights or remedies. Further, a party’s waiver of
any right under this Agreement shall not constitute an ongoing waiver of such
right.

9.11Notices. All notices, demands or other communications required or permitted
to be given under or by reason of the provisions of this Agreement will be
delivered to the appropriate parties at the respective addresses for such
parties set forth below, unless another address is specified in writing by any
such party and notice thereof is delivered to the other party in accordance with
this Section. Such notices, demands and other communications will be in writing
and will be deemed to have been given (i) when personally delivered, (ii) when
mailed by certified mail, return receipt requested, (iii) when sent by
electronic mail with confirmation of receipt received, or (iv) when delivered by
overnight courier with executed receipt, addressed as follows:

  Owner

Merced Black Ridge, LLC

c/o Merced Capital, L.P.

Attn: General Counsel

601 Carlson Parkway, Suite 200

Minnetonka, MN 55331

Telephone: (952) 476-7200

Email: tom.rock@mercedcapital.com

 

  Black Ridge

Black Ridge Oil & Gas Inc.

Attn: Chief Executive Officer

10275 Wayzata Boulevard, Suite 100

Minnetonka, MN 55305

Telephone: (952) 426-1821

Email: ken.decubellis@blackridgeoil.com

 

[Remainder of page intentionally left blank.]

 



14

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

BLACK RIDGE:

 

BLACK RIDGE OIL & GAS INC.

 

 

By: /s/ Ken DeCubellis

Name: Ken DeCubellis

Title: Chief Executive Officer

 

 

OWNER:

 

MERCED BLACK RIDGE, LLC



 

By: /s/ Thomas G. Rock

Name: Thomas G. Rock

Title: Authorized Signatory

 

 

 

 

 



15

 

 

SCHEDULE 3.1

SERVICING FEES

 

Black Ridge will be paid the following fees pursuant to the terms of the
Agreement:

 

1.* * *.

2.* * *.

3.* * *.

For purposes of clarity, nothing in this Agreement shall obligate the Owner to
acquire any number of Projects or to make a minimum investment in Project
acquisitions.

 

 



___________________

* * * Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.

 

 

 



16

